Citation Nr: 1509976	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  05-07 938	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as secondary to posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating higher than 30 percent for PTSD, for the period from October 7, 2003, to May 26, 2005.

3.  Entitlement to a rating higher than 60 percent for ishemic heart disease, to include coronary artery disease, status post coronary artery bypass surgery, for the period from November 1, 1997, to January 11, 1998.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to March 1970.  The Veteran died in November 2014.  

These matters come before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2004 and September 2011 by the Regional Offices (ROs) in New York, New York, and Philadelphia, Pennsylvania, respectively.  


FINDING OF FACT

In November 2014, the Board was notified by the VA Regional Office, in New York, New York, that the appellant died November 2014.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The appeal of entitlement to service connection for a heart disorder, to include as secondary to PTSD, is dismissed.  

The appeal of entitlement to an initial rating higher than 30 percent for PTSD, for the period from October 7, 2003, to May 26, 2005, is dismissed.

The appeal of entitlement to a rating higher than 60 percent for ishemic heart disease, to include coronary artery disease, status post coronary artery bypass surgery, for the period from November 1, 1997, to January 11, 1998, is dismissed.





		
DENNIS F. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


